Name: COMMISSION REGULATION (EEC) No 2622/93 of 23 September 1993 extending Regulation (EEC) No 695/93 adopting safeguard measures applicable to the placing in free circulation of fishery products landed in the Community by fishing vessels from third countries
 Type: Regulation
 Subject Matter: marketing;  fisheries;  international affairs;  tariff policy;  cooperation policy
 Date Published: nan

 No L 240/925. 9 . 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2622/93 of 23 September 1993 extending Regulation (EEC) No 695/93 adopting safeguard measures applicable to the placing in free circulation of fishery products landed in the Community by fishing vessels from third countries products concerned continues to be precarious ; whereas in that context a renewed increase in the volume of direct landings could cause serious disturbances likely to jeopar ­ dize the objectives of Article 39 of the Treaty ; Whereas it is necessary, therefore, to extend the applica ­ tion of Regulation (EEC) No 695/93 , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as amended by Regulation (EEC) No 697/93 (2), and in parti ­ cular Article 24 (2) thereof, Whereas the Commission, acting in accordance with Article 24 of Council Regulation (EEC) No 3759/92, adopted, by Regulation (EEC) No 695/93 ('), as amended by Regulation (EEC) No 1 672/93 (4), safeguard measures applicable to the placing in free circulation of fishery products landed in the Community by fishing vessels from third countries ; whereas theses measures were justi ­ fied by the serious disturbances on the Community market for a number of fishery products caused by the volume of direct landings of those products and the diffi ­ culties of disposing of the Communigy production which the situation caused ; Whereas the information available to the Commission suggests that the Community market equilibrium for the Article 1 Regulation (EEC) No 695/93 is hereby amended as follows : at Article 5, the date '30 September 1993' is replaced by the date '31 October 1993'. Article 2 This Regulation shall enter into force on 1 . October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 388 , 31 . 12 . 1992, p. 1 . (2) OJ No L 76, 30. 3 . 1993, p. 12. 0 OJ No L 73, 26. 3. 1993, p. 36. (4) OJ No L 158, 30. 6. 1993, p. 33 .